Title: To James Madison from Parke Street, 5 January 1810 (Abstract)
From: Street, Parke
To: Madison, James


5 January 1810, Richmond. Sends JM a process in a lawsuit, which should also be presented to John G. Jackson. As plaintiffs’ attorney, the writer asks JM and Jackson for their response to the court as soon as convenient. Payne family is hardly involved, “but it was necessary to make them parties to the suit.” The plaintiffs “are indigent,” and when JM knows the circumstances, “you will think with me that they have been injured indeed, tho’ not by Mr Payne.”
 